Citation Nr: 0635445	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a chin 
injury.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1972 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a chin injury.  It is noted that the 
veteran had also initiated an appeal of two other claims 
(i.e., service connection for bursitis and patellar tendon 
pain of the right knee and entitlement to a 10 percent rating 
based on multiple, noncompensable, service-connected 
disabilities); however, he only perfected an appeal in August 
2003 with regard to the chin injury claim.  

In his substantive appeal received in August 2003, the 
veteran requested a personal hearing at the RO before a 
Veterans Law Judge.  Such a hearing was scheduled for 
February 2006, but he postponed it.  Then, he failed to 
appear for the rescheduled hearing in September 2006.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran currently has residuals of a chin injury that is 
related to disease or injury of service origin. 


CONCLUSION OF LAW

Residuals of a chin injury are not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in July 2002.  In the VCAA notice, the RO advised the veteran 
of what was required to prevail on his claim of service 
connection; what specifically VA had done and would do to 
assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession that pertained to the claim.  The notice included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim. 

The Board notes that the VCAA notice letters did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  The Board finds that 
the veteran had knowledge of the need to submit evidence 
pertinent to his claim, as he was invited through the 
statement of the case in June 2003 and in the submission of 
his substantive appeal in August 2003 to submit evidence 
and/or argument showing why his case was decided incorrectly.  
There is no indication that the veteran has additional 
evidence in his possession, not previously submitted, that is 
of the type that should be considered in assessing his claim.  
Moreover, the Board notes that the veteran is represented by 
a veterans service organization, which is deemed competent to 
offer proper guidance and counsel in regard to what evidence 
is needed to substantiate his claim and what his 
responsibility is in producing information and evidence in 
his possession that is relevant to his claim.  

The Board also notes that by letter in September 2006, the RO 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  In any case, as the claim is 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA outpatient records.  The veteran has 
not identified any additionally available evidence, such as 
private treatment records, for consideration in his appeal.  

Additionally, the Board notes that VA did not conduct medical 
inquiry in the form of a VA compensation examination in an 
effort to substantiate the veteran's claim, and that further 
development in this respect is not required because any 
opinion obtained would be speculative for the reasons that 
follow.  38 U.S.C.A.§ 5103A (d). First, there is no record of 
a chin injury or complaints relative to the chin during 
service, and the head was evaluated as normal at the time of 
the separation physical examination.  Second, the veteran has 
not furnished any competent evidence of persistent or 
recurrent symptoms relative to a chin injury following his 
discharge from service.  Third, there is no competent medical 
evidence that the veteran currently has residuals of a chin 
injury.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claim.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the Board's judgment, further delay 
of this case to obtain an examination and/or etiological 
opinion would be pointless because, as discussed herein 
above, the status of the record as it now stands does not 
show a "reasonable possibility" that such assistance would 
aid the veteran's claim.  38 U.S.C.A. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran maintains that he sustained a chin injury during 
service.  He asserts that in October 1973, while on embassy 
duty stationed in Tunis, Tunisia, he was detailed to Beirut, 
Lebanon, where he slipped in a bath tub and cut his chin.  He 
stated that he was taken to a doctor or hospital in Beirut, 
where he was stitched.  He indicated that his teeth were now 
in "sad shape" and that his diabetes and hepatitis C could 
also very well be from the incident when he was stitched.  He 
maintains that his service medical record is incomplete.   

The service personnel records show that the veteran served in 
the Marine Corps on active duty from January 1972 to November 
1975.  His military occupational specialty was a corrections 
man, and he had nearly two years of foreign service.  In 
August 2002, in response to a request for the veteran's 
complete service medical and dental record file, his records 
were received.  They do not show any complaints, clinical 
findings, or diagnosis relative to a chin injury or a chin 
disability.  At the time of a physical examination in 
November 1974, the veteran's head was clinically evaluated as 
normal.  At the time of a separation physical examination in 
September 1975, his head was again clinically evaluated as 
normal.  At that time, on a Report of Medical History, the 
veteran did not report a chin injury, even when specifically 
requested to note any operations, illnesses or injuries, and 
to report whether he had been a patient in any type of 
hospital.  

Post-service records consisting of VA outpatient records 
dated in 2001 through 2003 show complaints and treatment for 
a variety of ailments, but there are no complaints, clinical 
findings, or diagnoses relative to a chin injury or a chin 
disability.  It is noted that the veteran requested a dental 
consultation in March 2002.  An outpatient record dated in 
June 2002 indicates that the veteran's teeth were in good 
repair, without dentures.  On physical examination in 
September 2002, the veteran's head was evaluated as 
unremarkable.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
of a disability relative to the chin or to a chin injury.  VA 
law and regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The veteran's statements during this appeal to the effect 
that he has residuals of a chin injury that is attributable 
to his period of service lack probative value, particularly 
in light of the absence of a current diagnosis of a 
disability relative to the chin or a chin injury.  Where, as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his statements relating a current disability to a chin injury 
in service do not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

The Board concludes that there is no competent evidence 
showing that the veteran currently has residuals of a chin 
injury that can be related to service.  The weight of the 
evidence is against the veteran's claim of service 
connection.  As such the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a chin injury is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


